Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
35 USC § 103
With regards to the 35 USC § 103 rejection of claim(s) 1-2, 4-5, 7-8, 9-11, 21, 23-24, 26-28, applicant argues the claims as amended are not taught by the prior art and the claim(s) should not be rejected under 35 USC § 103. Applicant’s remarks and amendments have been fully considered and are found convincing, however, are not found convincing. Applicant has amended the claims to recite the guidance data comprises at least two affinity values that are aligned in either the horizontal or vertical pixel dimension of the key-frame for transitions from the key-frame to the frame.  [D2, [0064-0065]] D2 teaches the two dimensional matrix for the image wherein the entry indicates the distance between pixels. The two dimensional matrix includes values which are at least one of horizontal and vertical values and wherein the affinity matrix is a similarity matrix. Accordingly, prior art document D2 does in fact teach the at least two affinity values that from two frames being that of the at least horizontal and vertical values. Accordingly, claims 1-2, 4-5, 7, 9, 11, 21, 23-24, 26, and 28 are rejected and this action is made final. With regards to the prior art, with respect to claim 5, not teaching lightness data, examiner recommends the clarification of what the “lightness data” entails. Such as, the lightness data is that of the illumination amount, amount of a particular color channel, etc. Lightness data can be interpreted broadly and encompass a variety of types of data. See below for remarks on claim 8.
< Remainder of Page Left Intentionally Blank >
	
	
	
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 35 U.S.C. 119 (e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/134,716, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Independent claims 1, 9, and 11 includes at least one of the key-frame of a video sequence, another frame of the video sequence, and the temporal propagation module which are not disclosed in the prior-filed application or its provisional. Accordingly, the immediate application is given the effective filing date on which it was received, 03/14/2019.
< Remainder of Page Left Intentionally Blank >

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 , 4-5, 7, 9, 11, 21, 23-24, 26, and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [Actions ~ Transformations], as provided in the IDS, in view of D2 [US 2019/0108414 A1] further in view of D3 [US 2016/0163022 A1].
Claim 1: A computer-implemented method, comprising: 

receiving task-specific data for a key-frame of a video sequence defining attributes of pixels in the key-frame; [D1, Figure 3] D1 teaches the given video feed wherein the precondition state frames to the top network. Each computes the feature for the frame.


receiving task-specific data for a frame of the video sequence defining attributes of pixels in the frame; [D1, Figure 3] D1 teaches the given video feed wherein the effect state frames to the bottom network. Each computes the feature for the frame.

processing, according to parameters, by a guidance neural network model, the task-specific data for a key-frame and the task-specific data for the frame to produce guidance data for a task, [D1, Figure 3] D1 teaches the application of the transformation actions on the precondition embedding and compare with the effect embedding to decide an action class.

applying the guidance data to the property data for the pixels in the key-frame to generate property data for the pixels in the frame. [D1, Figure 4] D1 teaches temporal segmentation results after inference. zp and ze are the latent variables indexing the end frame for precondition and start frame for effect. The model can provide reasonable temporal alignment of states between different videos in the same category.

D1 teaches the computation of features for each of the key-frame and the frame, however, does not explicitly note the pixels in the frames having defined attributes, receiving the property data, and the guidance data including affinity values for the transition. The limitations are taught as follows:
With respect to the defined attributes and the received property data [D2, [See Figure 1C]] D2 teaches the attributes are determined with respect to the pixels. D1 teaches the deciding of an action class and completion of the task for the frame data, however, does not teach the production of the guidance data for the task and generation of the property data of the pixels in the frame. The limitations are taught as follows: [D2, See Figure 1A] D2 teaches the multi modal selection system can move sampled inputs away from boundary to better approximate inaccurate boundary selection. Specifically the loss function issued to determine an error and the training is done based upon a ground truth segmentation to modify internal parameters such as feature weights. 
With respect to the guidance data including affinity values for transition and at least two affinity values in either the horizontal or vertical dimension, [D2, [0064-0065]] D2 teaches the two dimensional matrix for the image wherein the entry indicates the distance between pixels. The two dimensional matrix includes values which are at least one of horizontal and vertical values and wherein the affinity matrix is a similarity matrix.
D1 in view of D2 teaches the determination of a parameter such as a feature weight and as disclosed in [0003] of applicant’s specification, the affinity value is that of a weight, at least two affinity values being in the horizontal or vertical dimension, with respect to the key frame transitions. D1 in view of D3 does not explicitly teach the task specific selection guidance. The limitations are taught as follows:  [D3, [0024]] D3 teaches the frame sampling as an energy minimization problem. A video is represented as a directed a-cyclic graph whose nodes correspond to input video frames. The weight of an edge between nodes, e.g., between frame t and frame t+k, represents a cost for the transition from t to t+k. and provide what the output video will be if frame t is followed by frame t+k in the output video. This can also be viewed as introducing a bias favoring a smoother camera path. Thus, utilizing the affinity value in determination of the specific task selection guidance data.
It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, wherein two separate frames are analyzed to determine data and a model is used to provide an alignment between frames, with the teachings of D2, wherein the data being analyzed is that of specific pixel data and the application of a task is decided based on an adjusted feature weights, with the teachings of D3, wherein the weighted information is utilized in the guidance of the transition with regards to the original frame to the another frame. One skilled in the art would have been motivated to modify D1 in this manner in order to utilize the specific analysis of D2 to apply guidance data to the frame, wherein the weighted information to apply guidance to the transition. Therefore one of ordinary skill in the art, such as an individual with a basic degree in electrical engineering could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.
Claim 2: The computer-implemented method of claim 1, wherein the guidance data comprises task-specific affinity values for transitions from the key-frame to other frames in the video sequence including the frame. [D2, [0064-0065]] D2 teaches the two dimensional matrix for the image wherein the entry indicates the distance between pixels. The similarity of the two dimensional matrix is determined with respect to the positive and negative distance map. The affinity matrix is a similarity matrix. , [D3, [0024]] D3 teaches the frame sampling as an energy minimization problem. A video is represented as a directed a-cyclic graph whose nodes correspond to input video frames. The weight of an edge between nodes, e.g., between frame t and frame t+k, represents a cost for the transition from t to t+k. and provide what the output video will be if frame t is followed by frame t+k in the output video. This can also be viewed as introducing a bias favoring a smoother camera path. Thus, utilizing the affinity value in determination of the specific task selection guidance data.

Claim 4: The computer-implemented method of claim 1, wherein the guidance neural network model is jointly trained with the temporal propagation module using a training dataset for the task. [D2, Abstract and Figure 11 and [0004]] D2 teaches the neural network model being trained and the use of increased propagation in digital modification of the features and objects in the digital image.

Claim 5: The computer-implemented method of claim 1, wherein the task is colorization, the attributes are lightness data, the property data for the key-frame is color data corresponding to the key-frame and the property data for the frame comprises color data corresponding to the frame. [D2, [0048]] D2 teaches the digital selection system combines distance maps with color channels (i.e., data sets reflecting the color of pixels in digital images) to form image/user interaction pairs (i.e., a data set pair combining image data reflected by color channels for a particular digital image together with user interaction data reflected by distance maps for the particular digital image). The digital selection system trains a neural network using the image/user interaction pairs.

Claim 7: The computer-implemented method of claim 1, wherein the task is segmentation, the attributes are color data, the property data for the key-frame is segmentation data corresponding to the key-frame and the property data for the frame comprises segmentation data corresponding to the frame. [D1, Page 2661-2662, Two Stream Siamese and Estimating Variables] D1 teaches the input frame being made a smaller size by 256 pixels and the segmentation of the input video using the determined latent variables.
 
Claim 9: A system, comprising: a guidance neural network model configured to: receive task-specific data for a key-frame of a video sequence defining attributes of pixels in the key-frame; receive task-specific data for a frame of the video sequence defining attributes of pixels in the frame; and process, according to parameters, the task-specific data for a key-frame and the task- specific data for the frame to produce guidance data for a task; and a temporal propagation module configured to apply the guidance data to property data for the key-frame to generate property data for the frame.  Claim 9 is rejected for similar reasons as to those described in claim 1.

Claim 11: A non-transitory computer-readable media storing computer instructions for spatial linear propagation that, when executed by one or more processors, cause the one or more processors to perform the steps of: Page 5 of 9Application No. 16/353,835Reply to Office Action receiving task-specific data for a key-frame of a video sequence defining attributes of pixels in the key-frame; receiving task-specific data for a frame of the video sequence defining attributes of pixels in the frame; processing, according to parameters the task-specific data for a key-frame and the task-specific data for the frame to produce guidance data for a task; and applying the guidance data to property data for the key-frame to generate property data for the frame.  Claim 11 is rejected for similar reasons as to those described in claim 1.

Claim 21: The system of claim 9, wherein the guidance data comprises task-specific affinity values for transitions from the key-frame to other frames in the video sequence including the frame.  Claim 21 is rejected for similar reasons as to those described in claim 2.


Claim 23: The system of claim 9, wherein the guidance neural network model is jointly trained with the temporal propagation module using a training dataset for the task. Claim 23 is rejected for similar reasons as to those described in claim 4.
 
Claim 24: The system of claim 9, wherein the task is colorization, the attributes are lightness data, the property data for the key-frame is color data corresponding to the key- frame and the property data for the frame comprises color data corresponding to the frame.  Claim 24 is rejected for similar reasons as to those described in claim 5.

  
Claim 26: The system of claim 9, wherein the task is segmentation, the attributes are color data, the property data for the key-frame is segmentation data corresponding to the key-Page 6 of 9Application No. 16/353,835Reply to Office Actionframe and the property data for the frame comprises segmentation data corresponding to the frame. Claim 26 is rejected for similar reasons as to those described in claim 7.

Claim 28: The non-transitory computer-readable media of claim 11, wherein the guidance data comprises task-specific affinity values for transitions from the key-frame to other frames in the video sequence including the frame.  Claim 21 is rejected for similar reasons as to those described in claim 2.
< Remainder of Page Left Intentionally Blank >
Allowable Subject Matter
Claims 3, 6, 22, 25, and 29 are allowed. See the 11/23/2020 Office Action for reasons for allowance.
Claims 8, 10, and 27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record, either alone or in combination, does not teach or suggest the preservation of the energy style of the property data.
< Remainder of Page Left Intentionally Blank >

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 





/AMANDEEP SAINI/Primary Examiner, Art Unit 2661